Citation Nr: 0032515	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-09 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.  

2.  Entitlement to service connection for dizzy spells.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a heart disorder.  

6.  Entitlement to service connection for residuals of 
frostbite, including peripheral neuropathy, circulation 
problems, skin cancer, arthritis, and a fungal infection.  

7.  Entitlement to service connection for nicotine 
dependence.  

8.  Entitlement to service connection for a lung disorder, 
claimed as secondary to nicotine dependence and smoking.  

9.  Entitlement to service connection for hoarseness of the 
throat, secondary to smoking and nicotine dependence.  

10.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
bilateral flat feet.  

11.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
bilateral arm pain.  

12.  Determination of a proper initial rating for 
gastroesophageal reflux disease (GERD), currently assigned a 
10 percent evaluation.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which reopened and granted the veteran's claim for 
service connection for gastroesophageal reflux disease 
(GERD), and denied the remaining benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

Initially, the Board observes that, in his substantive 
appeal, the veteran filed a claim for service connection for 
a hernia.  Service connection for a hernia was previously 
denied by an unappealed July 1987 rating decision.  In any 
event, the issue of whether new and material evidence has 
been submitted to reopen the previously denied claim for 
service connection for a hiatal hernia has not been prepared 
for appellate review.  Accordingly, such issue is referred 
back to the RO for appropriate action.  

In addition, following a grant of service connection for 
GERD, the veteran filed a claim for entitlement to an 
effective date prior to March 23, 1998, for the grant of 
service connection and for the assignment of the 10 percent 
evaluation.  This issue has likewise not been prepared for 
appellate review, and is therefore referred back to the RO 
for appropriate action.  

Further, as will be discussed in greater detail below, the 
Veterans Claims Assistance Act of 2000, Pub. L. no. 106-475, 
114 Stat. 2096 (2000) has recently been enacted, and 
substantially redefines the VA's duty to assist claimants in 
developing evidence in support of claims.  Accordingly, 
issues involving entitlement to service connection for 
various disorders as set forth above will be addressed in the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  An unappealed July 1987 rating decision by the RO denied 
the veteran's claims for service connection for flat feet and 
for arm pain.  

2.  Additional evidence submitted since the RO's July 1987 
rating decision with respect to the veteran's claim for 
service connection for flat feet does not bear directly and 
substantially on the issue under consideration, and is not, 
by itself, or in conjunction with evidence previously 
submitted, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection.  

3.  Additional evidence submitted since the RO's July 1987 
rating decision with respect to the veteran's claim for 
service connection for bilateral arm pain does not bear 
directly and substantially on the issue under consideration, 
and is not, by itself, or in conjunction with evidence 
previously considered, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.  

4.  The veteran is not objectively shown to manifest more 
than complaints of bloating after meals with discomfort and 
epigastric distress.  The GERD is not shown to involve 
dysphagia, pyrosis, or regurgitation, and is not shown to be 
productive of any significant impairment of health.  


CONCLUSIONS OF LAW

1.  The July 1987 rating decision by the RO, which denied 
service connection for flat feet and for bilateral arm pain, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2000).  

2.  The evidence received since the RO's July 1987 rating 
decision is not new and material, and the veteran's claim for 
service connection for flat feet is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).  

3.  The evidence received since the RO's July 1987 rating 
decision is not new and material, and the veteran's claim for 
service connection for bilateral arm pain is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).  

4.  The criteria for assignment of an initial rating in 
excess of 10 percent for the veteran's GERD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.115, Diagnostic Code 7346 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

By a July 1987 rating decision, the RO denied the veteran's 
claims for service connection for bilateral flat feet and for 
bilateral arm pain.  The veteran did not appeal that 
decision, which subsequently became final.  As such his 
claims may only be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  

In March 1998, the veteran attempted to reopen his claims for 
service connection for bilateral flat feet and for bilateral 
arm pain.  By a September 1998 rating decision, it was 
determined that he had not submitted new and material 
evidence to reopen the previously denied claims.  This appeal 
followed.  

Currently, in deciding claims to reopen, it must be 
determined whether the claimant has presented "new and 
material" evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); see also 38 U.S.C.A. § 5108 (West 1991); Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (new and material evidence is "evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
submitted is so significant that it must be considered in 
order to fairly decide the merits of the claim.").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  However, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
eliminated the concept of a well-grounded claim.  The new law 
did not, however, eliminate the requirement for a claimant to 
submit new and material evidence in order for a previously 
denied claim to be reopened.  Accordingly, if new and 
material evidence has been found to have been submitted, the 
claim will be decided on a direct basis, taking into account 
the VA's redefined obligations with respect to its duty to 
assist the veteran in developing evidence.  The VA must also 
ensure that all other due process requirements have been met.  

The evidence considered by the RO in reaching its July 1987 
decision, in which it was determined that the veteran was not 
shown to have any sort of disability with respect to either 
bilateral flat feet or bilateral arm pain, consisted of his 
service medical records and the report of an April 1987 VA 
rating examination.  The veteran's service medical records 
did not show the presence of any bilateral flat feet or any 
bilateral arm disability.  

The report of the April 1987 VA rating examination showed 
that the veteran underwent X-rays of his feet and elbows.  He 
was found to have hallux valgus, but flat feet were not 
indicated.  Some degenerative changes, particularly in the 
first MP joint, were indicated, worse in the right foot where 
there was a prominent valgus deformity and cystic erosions 
accompanying the degenerative joint disease.  In addition, on 
the right side, there was some unusual bone growth in the mid 
shaft of the proximal phalanx of the fifth digit.  There also 
appeared to be some periosteal reaction probably due to an 
old fracture, but the age of the fracture could not be 
determined.  Further, while he was shown to have degenerative 
changes in the cervical spine, no defects with respect to the 
arms were shown.  No diagnoses with respect to flat feet or 
any disorder involving the arms was offered, although the 
veteran was found to have moderate tenderness at the medial 
condyle of the right elbow and a small osteophyte in the 
medial humeral epicondyle.  

In March 1998, the veteran attempted to reopen his claims for 
service connection for bilateral flat feet and for bilateral 
arm pain.  In support of his claims to reopen, he submitted 
VA and private clinical treatment records dating from March 
1993 through March 1999.  He underwent two subsequent VA 
rating examinations in August 1999, neither of which 
addressed the disabilities at issue here.  

The clinical treatment records show that the veteran bruised 
his left elbow in April 1995.  In November 1995, the veteran 
was seen for calluses on both feet, and was referred to a 
pedicure clinic.  He was later noted to have dermatophytosis 
of the feet in February 1997.  No other defects pertaining to 
the veteran's arms or feet were mentioned.  

Compared with the evidence previously submitted, the clinical 
treatment records fail to show that the veteran suffered from 
either bilateral flat feet or a bilateral arm disorder 
productive of bilateral arm pain.  Aside from calluses, long 
toenails, and a skin disorder on his feet, the clinical 
treatment records submitted in support of his claim to reopen 
fail to address the issue of bilateral flat feet.  In 
addition, beyond noting that the veteran bruised his left 
elbow in November 1995, the clinical treatment records do not 
add anything of significance to the evidence of record since 
July 1987.  

The Board has evaluated the evidence received from the 
veteran, and finds that no "new" and "material" evidence 
with respect to his claims for service connection for 
bilateral flat feet and bilateral arm pain has been 
submitted.  As noted, none of the clinical treatment records 
dating from March 1983 through March 1999 make any reference 
to either bilateral flat feet or a bilateral arm disorder.  
In fact, the additional medical evidence contains markedly 
fewer references to the claimed flat feet and arm pain than 
does the previously considered April 1987 VA rating 
examination report.  

Therefore, as the newly submitted evidence does not even 
address the alleged disabilities for which service connection 
is being sought on a new and material basis, the Board finds 
that the veteran's contentions are completely unsupported by 
the evidence of record.  The newly submitted evidence does 
not add anything to the evidence previously considered.  The 
evidence received since July 1987 is cumulative at best, and 
does not bear directly or substantially on the matters under 
consideration.  Further, it is not so significant that it 
must be considered in order to fairly and fully decide the 
merits of the veteran's appeal.  In short, the evidence 
submitted in support of the veteran's claims to reopen does 
not contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's alleged 
bilateral foot and arm disabilities.  

The Board has also considered the contentions advanced by the 
veteran that he incurred bilateral flat feet and bilateral 
arm pain in service.  However, lay statements by the veteran 
are completely unsupported by any evidence of record, and do 
not constitute medical evidence.  As noted, lay persons 
lacking in medical training and expertise are not competent 
to address issues requiring expert medical opinions, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
evidence submitted since July 1987 is not "new and 
material," the veteran's claims may not be reopened.  The 
veteran, of course, may apply at any time to reopen his 
claims.  Medical evidence, such as clinical treatment records 
establishing the actual presence or existence of the claimed 
bilateral flat feet or arm pain, along with medical opinions 
linking any such diagnosed disabilities to service would be 
significant and particularly helpful to any such future 
claims.  New and material evidence has not been submitted to 
reopen the previously denied claims, and such benefits remain 
denied.  

II.  Determination of a Proper Initial Rating

The veteran claims that the initially assigned 10 percent 
rating for his service-connected GERD does not adequately 
reflect the severity of that disability.  In such cases, the 
VA has a duty to assist the veteran in developing facts which 
are pertinent to those claims.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue of 
entitlement to a proper initial rating has been identified 
and obtained by the RO.  The evidence includes the veteran's 
service medical records, records of treatment following 
service, reports of VA rating examinations, and personal 
statements made by the veteran in support of his claim.  The 
Board is not aware of any additional relevant evidence that 
is available in connection with the claim addressed here.  
Therefore, no further assistance to the veteran regarding the 
development of the evidence is required.  See Veterans Claims 
Assistance Act of 2000; McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (2000).  
In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  

Historically, service connection for a stomach disorder, 
later characterized as gastroesophageal reflux disease 
(GERD), was denied by a July 1987 rating decision.  Service 
connection was denied on the basis that there was no medical 
nexus between the currently diagnosed disorder and the 
veteran's active service.  The veteran attempted to reopen 
the previously denied claim in March 1998, and ultimately, by 
an April 1999 rating decision, service connection for GERD 
was granted, and a 10 percent evaluation was assigned, 
effective from March 23, 1998.  The veteran now contends that 
the initially assigned 10 percent evaluation does not provide 
adequate compensation for his service-connected GERD, and 
that a higher initial evaluation is therefore warranted.  

VA and private clinical treatment records dating from March 
1983 through March 1999 show that in December 1992 and 
January 1994, the veteran was seen for complaints of 
indigestion.  He was prescribed Rolaids.  The treating 
physicians noted an impression of hyperacidity.  In September 
1996, the veteran was diagnosed with GERD and treated with 
Tagamet.  No particular symptomatology was indicated.  In 
January 1999, he was seen for complaints of heartburn, and 
was treated with Pepcid IV and Prilosec.  A letter dated in 
January 1999 was received from Ryan D. Crouch, D.O., stating 
that the veteran had been diagnosed with a helicobacter 
pylori and reflux.  According to Dr. Crouch, the veteran's 
chronic epigastric discomfort was improving on medication.  

The veteran underwent a VA rating examination in August 1999.  
The report of that examination shows that the veteran had 
been previously diagnosed with GERD.  The veteran denied 
experiencing vomiting, hematemesis, or melena.  Current 
treatment was noted to consist of over-the-counter 
medications including Tums and antacids.  However, the 
veteran stated that those medications did not relieve his 
symptoms.  The veteran reported experiencing bloating after 
meals, which was accompanied by discomfort and epigastric 
distress.  The examiner observed that previous examinations 
disclosed the presence of a hiatal hernia with reflux.  The 
examiner concluded with a diagnosis of hiatal hernia with 
reflux, and indicated that an additional GI series would be 
conducted.  An air contrast upper GI series was conducted at 
the St. Francis Medical Center in conjunction with the VA 
rating examination, and showed the veteran's swallowing 
mechanism with esophageal motility to be normal.  The mucosal 
linings of the esophagus, stomach, duodenal bulb, and 
duodenal C-loop were all normal without findings of ulcer, 
mass, or extrinsic deformity.  The examiner concluded with an 
impression of normal air contrast, upper GI series.  

There is no specific rating criteria or diagnostic code in 
the Rating Schedule which addresses GERD.  Accordingly, the 
veteran's service-connected GERD has been rated under 
38 C.F.R. § 4.115, Diagnostic Code 7304 (2000), under which 
hiatal hernias are evaluated.  See generally 38 C.F.R. 
§ 4.20, 4.27 (2000).  It was determined that the veteran's 
symptomatology most closely approximated the symptomatology 
involving hiatal hernias.  Under Diagnostic Code 7346, where 
two or more symptoms for the 30 percent evaluation are shown, 
but which are of lesser severity, a 10 percent evaluation is 
contemplated.  Assignment of a 30 percent evaluation is 
warranted where there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal arm or shoulder pain, and 
productive of considerable impairment of health.  For 
assignment of a 60 percent evaluation, the highest rating 
available under Diagnostic Code 7346, there must be symptoms 
of pain, vomiting, material weight loss, and hematosis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  Id.  

The Board has carefully evaluated the foregoing, and 
concludes that the preponderance of the evidence is against 
assignment of an initial evaluation in excess of 10 percent 
under any diagnostic code.  The Board acknowledges that the 
veteran has complained of experiencing more severe symptoms, 
including severe and chronic epigastric distress and 
discomfort.  However, the objective medical evidence 
submitted in support of the veteran's claim for an increased 
rating fails to disclose the presence of a disability to the 
degree of severity as he has suggested.  

The veteran has not been shown to have sought more than 
sporadic treatment for his service-connected disability, and 
his symptomatology has not objectively been shown to involve 
more than indigestion and hyperacidity.  On physical 
examination and upper GI series, no abnormalities were found.  
The only symptomatology consisted of the veteran's complaints 
of bloating after meals followed by discomfort and epigastric 
distress.  The veteran was not noted to have experienced any 
vomiting, melena, or hematemesis, and no substernal, arm, or 
shoulder pain resulting from his GERD.  The Board observes 
that, to the extent that the veteran may have been shown to 
experience some shoulder pain, as reflected in the clinical 
treatment records, such was found to be associated with his 
nonservice-connected arthritis of the cervical spine and not 
with his GERD.  The evidence fails to show that the veteran 
has experienced any significant impairment of his health, and 
as Dr. Crouch stated in his letter of January 1999, the 
veteran's overall condition was improving on medication.  

Accordingly, given the lack of any objectively demonstrated 
symptomatology productive of such a degree of impairment as 
to warrant an initial assignment of an evaluation in excess 
of 10 percent for the veteran's GERD, the Board finds that 
the criteria for assignment of an initial 30 percent 
evaluation have not been met.  Therefore, the veteran's 
appeal with respect to the issue of entitlement to an initial 
evaluation in excess of 10 percent for his service-connected 
GERD is denied.  

The potential application of Title 38 of the Code of Federal 
Regulations (2000), to include the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000), have also been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board finds that there is no showing that the disability in 
question (GERD) has necessitated frequent (or any) periods of 
hospitalization, has markedly interfered with employment, or 
otherwise renders impracticable the application of the 
regular schedular standards.  In this regard, the Board 
observes that the veteran has only been seen for complaints 
characterized as indigestion, which has been noted to have 
improved on medication.  He has indicated, by a statement 
received in March 1998, that he has been employed as an 
office manager and as an accountant, and has attended 
college.  The veteran therefore cannot be considered to be 
incapable of obtaining or retaining gainful employment.  

In addition, the Board observes that the Rating Schedule, 
including the rating criteria under which the veteran's GERD 
is rated, contemplates higher ratings for his service-
connected disability.  The veteran's currently demonstrated 
symptomatology has not been found to warrant assignment of an 
evaluation in excess of 10 percent, and the Board notes that 
the criteria for assignment of the 10 percent rating have 
largely been unmet.  Likewise, then, the veteran's disability 
is not found to warrant assignment of a higher rating on an 
extraschedular basis.  Therefore, in the absence of factors 
suggestive of an unusual disability picture with respect to 
the veteran's GERD, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted here.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim for an initial rating in excess of 10 percent for his 
GERD, the benefit of the doubt doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Should the veteran's disability 
picture change, he may apply at any time for an increase in 
his assigned disability rating.  See 38 C.F.R. § 4.1.  At 
present, however, the Board finds no basis upon which to 
grant an initial rating in excess of 10 percent for the 
veteran's service-connected GERD.  


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for bilateral flat 
feet has not been reopened, and such benefit remains denied.  

New and material evidence not having been submitted, the 
veteran's claim for service connection for bilateral arm pain 
has not been reopened, and such benefit remains denied.  

The initially assigned 10 percent rating for GERD is 
appropriate, and entitlement to an evaluation in excess of 10 
percent for that disability is denied.  


REMAND

The veteran maintains that he incurred the following 
disorders during his active service:  1) nervous disorder; 2) 
dizzy spells; 3) bilateral hearing loss; 4) tinnitus; 
5) a heart disorder; 6) residuals of frostbite, including 
peripheral neuropathy, circulation problems, skin cancer, 
arthritis, and a fungal infection; 7) nicotine dependence; 8) 
a lung disorder, claimed as secondary to nicotine dependence 
and smoking; and 9) hoarseness of the throat, claimed as 
secondary to nicotine dependence and smoking.  By a series of 
rating decisions, the RO denied the veteran's claims for the 
above-named disorders.  From a review of the record, it does 
not appear that he was afforded VA rating examinations which 
addressed those claimed disorders.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment, and not 
yet final as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for his claimed disabilities 
addressed in the REMAND portion of this 
decision.  Any such identified treatment 
records not already of record should be 
obtained and associated with the 
veteran's claims file.  

2.  The veteran should be scheduled to 
undergo VA rating examinations, conducted 
by the appropriate specialists, with 
respect to the following claimed 
disorders:  1) nervous disorder; 2) dizzy 
spells; 
3) bilateral hearing loss; 4) tinnitus; 
5) heart disorder; 
6) residuals of frostbite, including 
peripheral neuropathy, circulation 
problems, skin cancer, arthritis, and a 
fungal infection; 7) nicotine dependence; 
8) lung disorder, claimed as secondary to 
nicotine dependence and smoking; and 9) 
hoarseness of the throat, claimed as 
secondary to smoking and nicotine 
dependence.  The examiners are requested 
to first indicate whether the claimed 
disorders actually exist, and if the 
claimed disabilities are not shown to 
exist, the examiner should so indicate.  
Then, the examiners should indicate 
whether the claimed disabilities, if 
shown to exist, were incurred in or as a 
result of the veteran's active service.  
The veteran's claims file, containing all 
newly associated evidence, should be made 
available to the examiners for review in 
advance of the scheduled examinations.  
The examiners are requested to conduct a 
complete review of the claims file prior 
to conducting the examinations.  The 
examiners are requested to provide 
complete rationales for all opinions 
expressed in the typewritten examination 
reports.  

3.  Upon completion of the foregoing, the 
RO should ensure that full compliance 
with the Veterans Claims Assistance Act 
of 2000 has been met.  Following a review 
of the examination reports, any further 
action deemed necessary should be taken.  
The RO should then adjudicate the issues 
of entitlement to service connection for 
the above-named disorders on the basis of 
all available evidence.  If the 
determinations remain unfavorable to the 
veteran, he and his attorney should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 



